
	

113 S1263 IS: Douglas County Conservation Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1263
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Heller (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a wilderness area, promote conservation,
		  improve public land, and provide for sensible development in Douglas County,
		  Nevada, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Douglas County Conservation Act
			 of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Wilderness area
					Sec. 101. Findings.
					Sec. 102. Addition to National Wilderness Preservation
				System.
					Sec. 103. Administration.
					Sec. 104. Fish and wildlife management.
					Sec. 105. Release of wilderness study area.
					Sec. 106. Native American cultural and religious
				uses.
					TITLE II—Tribal cultural resources
					Sec. 201. Transfer of land to be held in trust for the Washoe
				Tribe.
					Sec. 202. Cooperative management agreement.
					TITLE III—Public conveyances
					Sec. 301. Conveyance to the State of Nevada.
					Sec. 302. Concessionaires at the Round Hill Pines Management
				Area and Dreyfus Estate Management Area.
					Sec. 303. Transfer of administrative jurisdiction from the
				Forest Service to the State, county, or local government for public
				purposes.
					Sec. 304. Conveyance and lease to Douglas County,
				Nevada.
					Sec. 305. Sale of certain Federal land.
				
			2.DefinitionsIn this Act:
			(1)CountyThe
			 term County means Douglas County, Nevada.
			(2)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
			(3)Secretary
			 concernedThe term Secretary concerned means—
				(A)with respect to
			 National Forest System land, the Secretary of Agriculture. acting through the
			 Chief of the Forest Service; and
				(B)with respect to
			 land managed by the Bureau of Land Management, including land held for the
			 benefit of the Tribe, the Secretary of the Interior.
				(4)StateThe
			 term State means the State of Nevada.
			(5)TribeThe
			 term Tribe means the Washoe Tribe of Nevada and California.
			(6)WildernessThe
			 term Wilderness means the Burbank Canyon Wilderness designated by
			 section 102(a).
			IWilderness
			 area
			101.FindingsCongress finds that—
				(1)public land in
			 the County contains unique and spectacular natural resources, including—
					(A)priceless habitat
			 for numerous species of plants and wildlife; and
					(B)thousands of
			 acres of land that remain in a natural state; and
					(2)continued
			 preservation of those resources would benefit the County and all of the United
			 States by—
					(A)ensuring the
			 conservation of ecologically diverse habitat;
					(B)protecting
			 prehistoric cultural resources;
					(C)conserving
			 primitive recreational resources; and
					(D)protecting air
			 and water quality.
					102.Addition to
			 National Wilderness Preservation System
				(a)DesignationIn
			 furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 approximately 12,330 acres of Federal land managed by the Bureau of Land
			 Management, as generally depicted on the map entitled Proposed Burbank
			 Canyon Wilderness and dated June 26, 2013, is designated as wilderness
			 and as a component of the National Wilderness Preservation System, to be known
			 as the Burbank Canyons Wilderness.
				(b)BoundaryThe
			 boundary of any portion of the Wilderness that is bordered by a road shall be
			 at least 100 feet from the edge of the road to allow public access.
				(c)National
			 landscape conservation systemThe Wilderness shall be
			 administered as a component of the National Landscape Conservation
			 System.
				(d)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary concerned shall prepare a map and legal description of
			 the Wilderness.
					(2)EffectThe
			 map and legal description prepared under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary
			 concerned may correct any minor error in the map or legal description.
					(3)AvailabilityA
			 copy of the map and legal description prepared under paragraph (1) shall be on
			 file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
					(e)WithdrawalSubject
			 to valid existing rights, the Wilderness is withdrawn from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws relating to mineral and geothermal leasing or mineral
			 materials.
					103.Administration
				(a)In
			 generalSubject to valid existing rights, the Wilderness shall be
			 administered by the Secretary concerned in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that any reference in that Act—
					(1)to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
					(2)to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary of the
			 Interior.
					(b)LivestockWithin
			 the Wilderness, the grazing of livestock in areas administered by the Bureau of
			 Land Management in which grazing is established as of the date of enactment of
			 this Act shall be allowed to continue subject to such reasonable regulations,
			 policies, and practices as the Secretary concerned considers to be necessary in
			 accordance with—
					(1)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(2)the guidelines
			 set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (House Report 101–405).
					(c)Incorporation
			 of acquired land and interestsAny land or interest in land
			 within the boundaries of the Wilderness that is acquired by the United States
			 after the date of enactment of this Act shall be added to and administered as
			 part of the Wilderness.
				(d)Adjacent
			 management
					(1)In
			 generalCongress does not intend for the designation of the
			 Wilderness to create a protective perimeter or buffer zone around the
			 Wilderness.
					(2)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within the Wilderness shall not preclude the conduct
			 of the activities or uses outside the boundary of the Wilderness.
					(e)Military
			 overflightsNothing in this Act restricts or precludes—
					(1)low-level
			 overflights of military aircraft over the Wilderness, including military
			 overflights that can be seen or heard within the wilderness area;
					(2)flight testing
			 and evaluation; or
					(3)the designation
			 or creation of new units of special use airspace, or the establishment of
			 military flight training routes, over the Wilderness.
					(f)Existing
			 airstripsNothing in this Act restricts or precludes low-level
			 overflights by aircraft utilizing airstrips in existence on the date of
			 enactment of this Act that are located within 5 miles of the proposed boundary
			 of the Wilderness.
				(g)Wildfire,
			 insect, and disease managementIn accordance with section 4(d)(1)
			 of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary concerned may take
			 any measures in the Wilderness that the Secretary concerned determines to be
			 necessary to control fire, insects, and diseases, subject to such terms and
			 conditions as the Secretary concerned determines to be necessary.
				(h)Water
			 rights
					(1)FindingsCongress
			 finds that—
						(A)the Wilderness is
			 located—
							(i)in
			 the semiarid region of the Great Basin; and
							(ii)at
			 the headwaters of the streams and rivers on land with respect to which there
			 are few, if any—
								(I)actual or
			 proposed water resource facilities located upstream; and
								(II)opportunities
			 for diversion, storage, or other uses of water occurring outside the land that
			 would adversely affect the wilderness values of the land;
								(B)the Wilderness is
			 generally not suitable for use or development of new water resource facilities;
			 and
						(C)because of the
			 unique nature of the Wilderness, it is possible to provide for proper
			 management and protection of the wilderness and other values of land in ways
			 different from those used in other laws.
						(2)PurposeThe
			 purpose of this section is to protect the wilderness values of the Wilderness
			 by means other than a federally reserved water right.
					(3)Statutory
			 constructionNothing in this Act—
						(A)constitutes an
			 express or implied reservation by the United States of any water or water
			 rights with respect to the Wilderness;
						(B)affects any water
			 rights in the State (including any water rights held by the United States) in
			 existence on the date of enactment of this Act;
						(C)establishes a
			 precedent with regard to any future wilderness designations;
						(D)affects the
			 interpretation of, or any designation made under, any other Act; or
						(E)limits, alters,
			 modifies, or amends any interstate compact or equitable apportionment decree
			 that apportions water among and between the State and other States.
						(4)Nevada water
			 lawThe Secretary concerned shall follow the procedural and
			 substantive requirements of State law so as to obtain and hold any water rights
			 not in existence on the date of enactment of this Act with respect to the
			 Wilderness.
					(5)New
			 projects
						(A)Definition of
			 water resource facility
							(i)In
			 generalIn this paragraph, the term water resource
			 facility means irrigation and pumping facilities, reservoirs, water
			 conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower
			 projects, transmission and other ancillary facilities, and other water
			 diversion, storage, and carriage structures.
							(ii)ExclusionThe
			 term water resource facility does not include wildlife
			 guzzlers.
							(B)Restriction on
			 new water resource facilitiesExcept as otherwise provided in
			 this Act, on or after the date of enactment of this Act, neither the President
			 nor any other officer, employee, or agent of the United States shall fund,
			 assist, authorize, or issue a license or permit for the development of any new
			 water resource facility within any wilderness area, including a portion of a
			 wilderness area, that is located in the County.
						104.Fish and
			 wildlife management
				(a)In
			 generalIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this Act affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including the regulation of hunting, fishing, and trapping, in the
			 Wilderness.
				(b)Management
			 activitiesIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary concerned may conduct
			 any management activities in the Wilderness that are necessary to maintain or
			 restore fish and wildlife populations and the habitats to support those
			 populations, if the activities are carried out—
					(1)in a manner that
			 is consistent with relevant wilderness management plans; and
					(2)in accordance
			 with—
						(A)the Wilderness
			 Act (16 U.S.C. 1131 et seq.); and
						(B)appropriate
			 policies, such as those set forth in Appendix B of the report of the Committee
			 on Interior and Insular Affairs of the House of Representatives accompanying
			 H.R. 2570 of the 101st Congress (House Report 101–405), including the
			 occasional and temporary use of motorized vehicles if the use, as determined by
			 the Secretary concerned, would promote healthy, viable, and more naturally
			 distributed wildlife populations that would enhance wilderness values with the
			 minimal impact necessary to reasonably accomplish those tasks.
						(c)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as
			 those set forth in Appendix B of the report of the Committee on Interior and
			 Insular Affairs of the House of Representatives accompanying H.R. 2570 of the
			 101st Congress (House Report 101–405), the State may continue to use aircraft,
			 including helicopters, to survey, capture, transplant, monitor, and provide
			 water for wildlife populations in the Wilderness.
				(d)Hunting,
			 fishing, and trapping
					(1)In
			 generalThe Secretary concerned may designate areas in which, and
			 establish periods during which, for reasons of public safety, administration,
			 or compliance with applicable laws, no hunting, fishing, or trapping will be
			 permitted in the Wilderness.
					(2)ConsultationExcept
			 in emergencies, the Secretary concerned shall consult with the appropriate
			 State agency and notify the public before making any designation under
			 paragraph (1).
					(e)Cooperative
			 agreement
					(1)In
			 generalThe State may conduct wildlife management activities in
			 the Wilderness—
						(A)in accordance
			 with the terms and conditions specified in the cooperative agreement between
			 the Secretary of the Interior and the State entitled Memorandum of
			 Understanding between the Bureau of Land Management and the Nevada Department
			 of Wildlife Supplement No. 9 and signed November and December 2003,
			 including any amendments to the cooperative agreement agreed to by the
			 Secretary of the Interior and the State; and
						(B)subject to all
			 applicable laws (including regulations).
						(2)References;
			 clark countyFor the purposes of this subsection, any reference
			 to Clark County in the cooperative agreement described in paragraph (1)(A)
			 shall be considered to be a reference to the Wilderness.
					105.Release of
			 wilderness study area
				(a)FindingCongress
			 finds that, for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the Bureau of Land Management land in
			 any portion of the Burbank Canyons Wilderness study area not designated as
			 wilderness by section 102 has been adequately studied for wilderness
			 designation.
				(b)ReleaseAny
			 public land described in subsection (a) that is not designated as wilderness by
			 this Act—
					(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
					(2)shall be managed
			 in accordance with—
						(A)land management
			 plans adopted under section 202 of that Act (43 U.S.C. 1712); and
						(B)cooperative
			 conservation agreements in existence on the date of enactment of this
			 Act.
						106.Native
			 American cultural and religious usesNothing in this title diminishes—
				(1)the rights of any
			 Indian tribe; or
				(2)tribal rights
			 regarding access to Federal land for tribal activities, including spiritual,
			 cultural, and traditional food-gathering activities.
				IITribal cultural
			 resources
			201.Transfer of
			 land to be held in trust for the Washoe Tribe
				(a)In
			 generalSubject to valid existing rights, including
			 rights-of-way, all right, title, and interest of the United States in and to
			 the land described in subsection (b)—
					(1)shall be held in
			 trust by the United States for the benefit of the Tribe; and
					(2)shall be part of
			 the reservation of the Tribe.
					(b)Description of
			 landThe land referred to in subsection (a) consists of the
			 approximately 1,178 acres of land, as generally depicted on the Map as
			 To Washoe Tribe.
				(c)SurveyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 concerned shall complete a survey of the boundary lines to establish the
			 boundaries of the land taken into trust under subsection (a).
				202.Cooperative
			 management agreement
				(a)In
			 generalThe Secretary of Agriculture, in consultation with the
			 Tribe and County, shall develop and implement a cooperative management
			 agreement for the land described in subsection (b)—
					(1)to preserve
			 cultural resources;
					(2)to ensure regular
			 access by members of the Tribe and the community across National Forest System
			 land for cultural and religious purposes; and
					(3)to protect
			 recreational uses.
					(b)Description of
			 landThe land referred to in subsection (a) consists of the
			 approximately 1,811 acres of land, as generally depicted on the Map as
			 Cooperative Management Area.
				IIIPublic
			 conveyances
			301.Conveyance to
			 the State of Nevada
				(a)ConveyanceNotwithstanding
			 section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1712), the Secretary concerned shall convey to the State, subject to valid
			 existing rights, for no consideration, all right, title, and interest of the
			 United States in and to the land described in subsection (b).
				(b)Description of
			 landThe land referred to in subsection (a) is the approximately
			 67 acres of Forest Service land, as generally depicted on the Map as
			 Lake Tahoe-Nevada State Park.
				(c)CostsAny
			 costs relating to the conveyance under subsection (a), including costs for
			 surveys and other administrative costs, shall be paid by the State.
				(d)Use of
			 land
					(1)In
			 generalAny land conveyed to the State under subsection (a) shall
			 be used only for—
						(A)the conservation
			 of wildlife or natural resources; or
						(B)a public
			 park.
						(2)FacilitiesAny
			 facility on the land conveyed under subsection (a) shall be constructed and
			 managed in a manner consistent with the uses described in paragraph (1).
					(e)ReversionIf
			 any portion of the land conveyed under subsection (a) is used in a manner that
			 is inconsistent with the uses described in subsection (d), that land shall, at
			 the discretion of the Secretary concerned, revert to the United States.
				302.Concessionaires
			 at the Round Hill Pines Management Area and Dreyfus Estate Management
			 Area
				(a)ProspectusSubject
			 to subsection (b), not later than 60 days after the date of enactment of this
			 Act, the Secretary of Agriculture shall make publicly available a prospectus to
			 solicit one or more concessionaires for—
					(1)the approximately
			 200 acres of land as generally depicted on the Map as Round Hill Pines
			 Resort; and
					(2)the approximately
			 416 acres of land as generally depicted on the Map as Zephyr
			 Shoals.
					(b)Exclusions
					(1)Special use
			 permitsThis section shall not apply to any land or portion of
			 land described in subsection (a) for which a concessionaire has a contract to
			 operate under a special use permit issued before the date of enactment of this
			 Act.
					(2)Prior
			 prospectusesThis section shall not apply to any land or portion
			 of land described in subsection (a) for which the Secretary of Agriculture has
			 made publicly available before the date of enactment of this Act a prospectus
			 for that land or portion of land.
					(c)ConsultationIn
			 carrying out this section, the Secretary of Agriculture shall consult with the
			 Tribe, the County, the State, and other interested parties—
					(1)to satisfy any
			 requirement under section 102 of the National Environmental Policy Act of 1969
			 (42 U.S.C. 4332); and
					(2)to prepare for
			 the orderly and smooth transition of the operation of the land described in
			 subsection (a) to one or more concessionaires.
					(d)Treatment of
			 proceedsAny fees received under a concession contract under this
			 section shall remain available to the Forest Service, until expended, without
			 further appropriations, for use within the Lake Tahoe Basin Management Unit
			 under the authorities provided by the Act of April 24, 1950 (commonly known as
			 the Granger-Thye Act) (64 Stat. 82, chapter 97).
				(e)Administrative
			 jurisdiction transfer
					(1)In
			 generalIf the Secretary of Agriculture has not entered into a
			 concession contract for the land described in subsection (a) by the date that
			 is 2 years after the date on which the prospectus is published under that
			 subsection, consistent with section 3(a) of Public Law 96–586 (94 Stat. 3383)
			 (commonly known as the Santini-Burton Act), the Secretary of
			 Agriculture shall transfer to the County, without consideration, administrative
			 jurisdiction of that land for a period of 99 years.
					(2)ExceptionIf
			 the Secretary of Agriculture has taken steps to enter into a concession
			 contract for the land described in subsection (a), including substantial
			 completion of any requirement under section 102 of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332), the transfer of administrative
			 jurisdiction under paragraph (1) shall not take place unless the Secretary of
			 Agriculture has not entered into a concession contract by the date that is 30
			 months after the date on which the prospectus is published under subsection
			 (a).
					(3)CostsAny
			 costs relating to a transfer under paragraph (1), including any costs for
			 surveys and other administrative costs, shall be paid by the Secretary of
			 Agriculture.
					(4)Use of
			 landAny property transferred to the County under paragraph (1)
			 shall—
						(A)be managed by the
			 County—
							(i)to
			 maintain undeveloped open space;
							(ii)to
			 preserve the natural characteristics of the land in perpetuity; and
							(iii)to protect and
			 enhance water quality, stream environment zones, and important wildlife
			 habitat; and
							(B)be used for
			 diverse recreation opportunities or other public purposes consistent with the
			 Act of June 14, 1926 (commonly known as the Recreation and Public
			 Purposes Act) (43 U.S.C. 869 et seq.).
						(5)ReversionIf
			 any land or portion of land transferred under this section is used in a manner
			 that is inconsistent with this section, the parcel of land shall, at the
			 discretion of the Secretary of Agriculture, revert to the United States.
					303.Transfer of
			 administrative jurisdiction from the Forest Service to the State, county, or
			 unit of local government for public purposes
				(a)In
			 generalConsistent with section 3(b) of Public Law 96–586
			 (commonly known as the Santini-Burton Act) (94 Stat. 3384), on
			 request by the State or County, the Secretary may transfer the land or
			 interests in land described in subsection (b) to the State, County, or
			 applicable unit of local government without consideration, subject to
			 appropriate deed restrictions to protect the environmental quality and public
			 recreational use of the land transferred.
				(b)Description of
			 landThe land referred to in subsection (a) is any Forest Service
			 land that is within the boundaries of the area subject to acquisition that is
			 unsuitable for Forest Service administration or necessary for a public purpose,
			 as depicted on the map entitled Douglas County Conservation Act of
			 2013 and dated June 27, 2013.
				(c)Use of
			 landThe land transferred under subsection (a) shall—
					(1)be managed by the
			 State, County, or unit of local government to maintain undeveloped open space
			 and to preserve the natural characteristics of the transferred land in
			 perpetuity;
					(2)be managed by the
			 State, County, or unit of local government to protect and enhance water
			 quality, stream environment zones, and important wildlife habitat; and
					(3)be used by the
			 State, County, or unit of local government for recreation or other public
			 purposes consistent with the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
					(d)ReversionIf
			 a parcel of land transferred under subsection (a) is used in a manner that is
			 inconsistent with the use described for the parcel of land in subsection (c),
			 the parcel of land shall, at the discretion of the Secretary, revert to the
			 United States.
				(e)Legal
			 description and mapAs soon as practicable after the date of
			 enactment of this Act, the Secretary concerned shall prepare a map and legal
			 description of the land transferred under subsection (a).
				304.Conveyance and
			 lease to Douglas County, Nevada
				(a)Definition of
			 mapIn this section and section 305, the term Map
			 means the map entitled Douglas County, Nevada and dated March 1,
			 2012.
				(b)Authorization
			 of conveyanceNotwithstanding section 202 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary concerned
			 shall—
					(1)convey to the
			 County, without consideration, all right, title, and interest of the United
			 States in and to the land described in subsection (b); and
					(2)lease to the
			 County, without consideration, the approximately 5,232 acres of land identified
			 on the Map as BLM Flood Control.
					(c)Description of
			 landThe land referred to in subsection (b)(1) consists
			 of—
					(1)the approximately
			 5,441 acres of land as generally depicted on the Map as Flood Control
			 and Management;
					(2)the approximately
			 45 acres of land as generally depicted on the Map as Water Resource
			 Infrastructure;
					(3)the approximately
			 2,263 acres of land as generally depicted on the Map as Recreation and
			 Public Purposes; and
					(4)the approximately
			 815 acres of land as generally depicted on the Map as Forest Service recreation
			 parcels.
					(d)CostsAny
			 costs relating to the conveyance under subsection (b)(1), including any costs
			 for surveys and other administrative costs, shall be paid by the Secretary of
			 the Interior.
				(e)Use of
			 land
					(1)Flood control
			 and management area
						(A)In
			 generalThe land described in subsection (c)(1) shall be managed
			 by the County for—
							(i)any
			 infrastructure project required for municipal water and flood management
			 activities;
							(ii)fuels reduction
			 projects;
							(iii)recreation,
			 including the construction of trails and trailhead facilities;
							(iv)the use of
			 motorized vehicles on designated roads, trails, and areas;
							(v)undeveloped open
			 space, customary agricultural practices, wildlife protection; and
							(vi)the preservation
			 of the natural characteristics of the land, in perpetuity.
							(B)ReversionIf
			 the land described in subsection (c)(1) is used in a manner that is
			 inconsistent with the uses described in this paragraph, the land shall, at the
			 discretion of the Secretary concerned, revert to the United States.
						(2)Water resource
			 infrastructure
						(A)In
			 generalThe land described in subsection (c)(2) shall be managed
			 by the County for—
							(i)any
			 infrastructure project required for municipal water and flood management
			 activities;
							(ii)fuels reduction
			 projects;
							(iii)passive
			 recreation;
							(iv)undeveloped open
			 space and wildlife protection; and
							(v)the
			 preservation of the natural characteristics of the land, in perpetuity.
							(B)ReversionIf
			 the land described in subsection (c)(2) is used in a manner that is
			 inconsistent with the uses described in this paragraph, the land shall, at the
			 discretion of the Secretary concerned, revert to the United States.
						(3)Recreation and
			 public purposes
						(A)In
			 generalThe land described in subsection (c)(3) shall be managed
			 by the County for—
							(i)undeveloped open
			 space; and
							(ii)recreation or
			 other public purposes consistent with the Act of June 14, 1926 (commonly known
			 as the Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
							(B)ReversionIf
			 the land described in subsection (c)(3) is used in a manner that is
			 inconsistent with the uses described in this paragraph, the land shall, at the
			 discretion of the Secretary concerned, revert to the United States.
						(4)Forest service
			 recreation
						(A)In
			 generalThe land described in subsection (c)(4) shall be managed
			 by the County for—
							(i)undeveloped open
			 space;
							(ii)customary
			 agricultural practices;
							(iii)wildlife
			 protection; and
							(iv)the preservation
			 of the natural characteristics of the land, in perpetuity.
							(B)ReversionIf
			 the land described in subsection (c)(4) is used in a manner that is
			 inconsistent with the uses described in this paragraph, the land shall, at the
			 discretion of the Secretary concerned, revert to the United States.
						305.Sale of
			 certain Federal land
				(a)In
			 generalNotwithstanding sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary
			 concerned shall, in accordance with the other provisions of that Act and any
			 other applicable law, and subject to valid existing rights, conduct one or more
			 sales of the Federal land described in subsection (b) to qualified
			 bidders.
				(b)Description of
			 landThe Federal land referred to in subsection (a) consists
			 of—
					(1)the approximately
			 287 acres of public lands as generally depicted on the Map as BLM Lands
			 for Conveyance; and
					(2)not more than
			 10,000 acres of land in the County that—
						(A)is not segregated
			 or withdrawn on or after the date of enactment of this Act, unless the land is
			 withdrawn in accordance with subsection (g); and
						(B)is identified for
			 disposal by the Secretary concerned through—
							(i)the
			 Carson City Consolidated Resource Management Plan; or
							(ii)any subsequent
			 amendment to the management plan that is undertaken with full public
			 involvement.
							(c)Joint selection
			 requiredThe Secretary concerned and the County shall jointly
			 select which Federal land described in subsection (b)(2) to offer for sale
			 under subsection (a).
				(d)Compliance with
			 local planning and zoning lawsBefore carrying out a sale of
			 Federal land under subsection (a), the County shall submit to the Secretary
			 concerned a certification that qualified bidders have agreed to comply
			 with—
					(1)County zoning
			 ordinances; and
					(2)any master plan
			 for the area approved by the County.
					(e)Method of sale;
			 considerationThe sale of Federal land under subsection (a) shall
			 be—
					(1)through a
			 competitive bidding process, unless otherwise determined by the Secretary
			 concerned; and
					(2)for not less than
			 fair market value.
					(f)Recreation and
			 public purposes act conveyances
					(1)In
			 generalNot later than 30 days before any land described in
			 subsection (b)(2)(B) is offered for sale under subsection (a), the State or
			 County may elect to obtain the land for public purposes in accordance with the
			 Act of June 14, 1926 (commonly known as the Recreation and Public
			 Purposes Act) (43 U.S.C. 869 et seq.).
					(2)RetentionPursuant
			 to an election made under paragraph (1), the Secretary concerned shall retain
			 the elected land for conveyance to the State or County in accordance with the
			 Act of June 14, 1926 (commonly known as the Recreation and Public
			 Purposes Act) (43 U.S.C. 869 et seq.).
					(g)Withdrawal
					(1)In
			 generalSubject to valid existing rights and except as provided
			 in paragraph (2), the Federal land described in subsection (b) is withdrawn
			 from—
						(A)all forms of
			 entry and appropriation under the public land laws and mining laws;
						(B)location and
			 patent under mining laws; and
						(C)operation of the
			 mineral laws, geothermal leasing laws, and mineral material laws.
						(2)ExceptionParagraph
			 (1)(A) shall not apply to a sale made consistent with this section or an
			 election by the County or the State to obtain the land described in subsection
			 (b) for public purposes under the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
					(h)Deadline for
			 sale
					(1)In
			 generalExcept as provided in paragraph (2), not later than 1
			 year after the date of enactment of this Act, if there is a qualified bidder
			 for the land described in subsection (b), the Secretary concerned shall offer
			 the land for sale to the qualified bidder.
					(2)Postponement;
			 exclusion from saleAt the request of the County, the Secretary
			 concerned may temporarily postpone or exclude from the sale all or a portion of
			 the land described in subsection (b).
					(i)Disposition of
			 proceeds
					(1)In
			 generalOf the proceeds from the sale of land under this
			 section—
						(A)5 percent shall
			 be disbursed to the State for use by the State for general education programs
			 of the State;
						(B)10 percent shall
			 be disbursed to the County for use by the County to implement the County Open
			 Space and Agricultural Implementation Plan; and
						(C)85 percent shall
			 be deposited in a special account in the Treasury of the United States, to be
			 known as the Douglas County Special Account, which shall be
			 available to the Secretary concerned until expended, without further
			 appropriation—
							(i)to
			 reimburse costs incurred by the Secretary concerned in preparing for the sale
			 of the land described in subsection (b), including—
								(I)the costs of
			 surveys and appraisals; and
								(II)compliance with
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and
			 sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713);
								(ii)to
			 reimburse costs incurred by the Bureau of Land Management and the Forest
			 Service in preparing for and carrying out the transfers of land to be held in
			 trust by the United States under title II; and
							(iii)to acquire
			 environmentally sensitive land or an interest in environmentally sensitive land
			 in the County, pursuant to the Douglas County Open Space and Agricultural Lands
			 Preservation Implementation Plan that is undertaken with full public
			 involvement.
							(j)Availability of
			 fundsSection 4(e) of the Southern Nevada Public Land Management
			 Act of 1998 (Public Law 105–263; 112 Stat. 2346; 116 Stat. 2007; 117 Stat.
			 1317; 118 Stat. 2414; 120 Stat. 3045; 123 Stat. 1114) is amended—
					(1)in paragraph
			 (3)(A)(iv), by striking Clark, Lincoln, and White Pine Counties and
			 Washoe County (subject to paragraph 4)) and Carson City (subject to paragraph
			 (5)) and inserting Clark, Lincoln, and White Pine Counties,
			 Washoe County (subject to paragraph (4)), Carson City subject to paragraph
			 (5)), and Douglas County (subject to paragraph (6));
					(2)in paragraph
			 (3)(A)(v), by striking Clark, Lincoln, and White Pine Counties and
			 Carson City (subject to paragraph (5)) and inserting Clark,
			 Lincoln, and White Pine Counties, Washoe County (subject to paragraph (4)),
			 Carson City (subject to paragraph (5)), and Douglas County (subject to
			 paragraph (6)); and
					(3)by adding at the
			 end the following:
						
							(6)Limitation for
				douglas countyDouglas County shall be eligible to nominate for
				expenditure amounts to acquire land or an interest in land for parks, trails,
				or natural areas and for conservation initiatives—
								(A)within the Carson
				River watershed;
								(B)within the Walker
				River watershed; or
								(C)for the
				protection of sage
				grouse.
								.
					
